DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, directed to claims 1-14 and 21-22, in the reply filed on 2/24/2022 is acknowledged.  The traversal is on the ground(s) that the requirement is improper given that claims 15-18 ultimately depend from claim 1, via claim 7, and that a search for one of Groups I and II would reveal art to the other.  This is not found persuasive for the reason(s) set forth in paragraphs 2-4 of the action mailed 12/24/2021.  In addition, the lack of unity was applied, not because there was not a special technical feature, but instead that the shared special technical did not define a contribution over the prior art..
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “230” has been used to designate both “carrier layer” on page 6, last line and “PSA layer” throughout the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “330” has been used to designate both “carrier layer” on page 6, last line and “PSA layer” throughout the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 and claims 7-9 and claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 1, and by their dependency directly or indirectly on said current claim 1, current claims 2-4 and 6 and claims 7-9 and claims 10-14, the Examiner submits that the presently claimed invention is not enabled given that the following discrepancies are noted as to how the Applicant determined the presently claimed atomic nitrogen content of current claim 1, and the atomic weight percent ratio of oxygen-to-nitrogen (i.e. the atomic oxygen content) of current claim 2.  See also Item VIII of the Written Opinion of the International Search Authority filed 4/21/2020 with the instant application.
	The Applicant’s attention is respectfully directed to the “Materials” table of the specification as originally filed (page 17), wherein it is noted that the disclosed polyethylene imine (PEI) resin employed as the presently claimed crosslinked polymer provides an atomic nitrogen content of 33 wt%, and that the disclosed crosslinker (denoted as crosslinker 1) employed as a crosslinker to provide the crosslinking for the resultant crosslinked polymer provides an atomic nitrogen content of 10 wt% and an atomic oxygen content of 26 wt%.  Crosslinker 2, which was employed in the comparative examples, does not include the atomic wt% of either nitrogen or oxygen, nor does either of the other compounds included in the disclosed examples and comparative examples (surfactant, polyurethane (PU), acrylic primer (acrylic polymer), polyester polymer, amine catalyst, silica and MX-150; see footnote to Table 2 for the latter two compound wt% in their respective primer compositions).
	The Examiner submits that, as also stated in said Written Opinion, it is unclear if the X-ray Photoelectron Spectroscopy (XPS) methodology for determining the atomic nitrogen content is reliable given that CE 1C and CE 2C appear to have a PEI wt% that would provide the primer layer with a higher level of atomic nitrogen content as compared to the Inventive Examples 1C and 2C.  It is significant to note that the Inventive Example 2C provides the PEI and the crosslinker at a total wt% of 100, but still includes 10 wt% of the silica, which provides the resultant primer layer with a solid content of 110 wt%, which is impossible. Inclusion of 0.1 wt% of the MX 150 also provides values over 100 wt% for 1C (85 wt% + 15 wt% +10 wt% +0.1 wt% = 100.1 wt %).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the crosslinked polymer and the atomic nitrogen content are directed to the substrate or the primer layer.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the acidic polar monomer units ARE acrylic acid, or if the acidic polar monomer is different from acrylic acid, but was made from acrylic acid in a reaction of acrylic acid with other compound(s) to form said acidic polar monomer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6 and claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wert et al. (US 2015/0361307 A1) in view of Salant et al. (US 2019/0219940 A1).

Regarding claim(s) 1-4 and 6 and claim 5, Van Wert teaches an adhesive tape including a polyester substrate (14) having first and second pressure-sensitive adhesive (PSA) layers (12) and (16) on opposing sides (para 0046-0047, 0062, figure 1), and a chemical primer layer disposed between substrate (14) and at least one of PSA layers (12) and (16) comprising ethyleneimines (PEI) (amine-functional base polymer, current claims 5-6) (para 0046-0047, 0062, figure 1) and a crosslinking agent (crosslinked polymer, current claim 4) (para 0021).
	Van Wert also teaches that the first and second PSA layers (12) and (16) are polymer-based prepared formed from a monomer mixture of 50 wt% or greater of (meth)acrylates and highly polar monomers such as, inter alia, acrylic acid (para 0047-0050 and 0056) towards strong interactions with the chemical primers (para 0063).  
The Examiner notes that, while Van Wert does not specifically disclose that the PEI polymers disclosed for use in the chemical primer layer comprises at least 50 wt% of the total weight of the chemical primer layer, Table A at paragraph 0066 demonstrates that the base polymer of the primer layer (in this case, an aliphatic polyurethane) does comprise over 50 wt% (in this case ~58 wt%) of the primer coating PRIOR to drying, and that polyaziridine compounds are contemplated as the crosslinking agent.  Indeed, one skilled in the art would recognize that the Van Wert invention intended for the chemical primer layer to comprise the crosslinked polymers (PEI and polyaziridine crosslinkers) of the invention in amounts identical to that presently claimed (current claim 3).
	
Van Wert is silent to the chemical primer layer having an atomic nitrogen content greater than 6 wt% (current claim 1), a ratio of atomic weight percent of oxygen to nitrogen of less than 2.5 (current claim 2), and the crosslinking agent being a polyaziridine crosslinker (current claim 5).

However, as noted above in regards to said Table A at paragraph 0066 of Van Wert, the solid components of the dried chemical primer layer (minus the volatile, oxygen-containing water and ethanol components) comprise a large predominance of the nitrogen-containing compounds (the polyurethane and the polyaziridine crosslinker).

In addition, Salant teaches a flexible substrate having a primer on a surface onto which an ink composition is printed (para 0056), which said primer comprises, inter alia, an amine-based polymer resin such as, inter alia, polyurethane or a PEI having amine functional groups (para 0057-0056), wherein the ink composition comprises a thermoplastic resin (para 0070) comprising a polymer having acid side groups, and said PEI comprises amine functional groups and an aziridine-based crosslinker towards crosslinking between the thermoplastic resin and the primer resin towards improving the binding between the primer resin and the thermoplastic resin (para 0117-0128).
	Given that Van Wert/Salant teaches a chemical primer layer comprising a nitrogen-containing PEI identical to that presently claimed, and in the presently claimed proportions, and a nitrogen-containing polyaziridine crosslinker identical to that presently claimed, it is reasonable to conclude that the chemical primer layer of the prior art would demonstrate the presently claimed atomic nitrogen content (greater than 6 wt%) and the presently claimed ratio of oxygen:nitrogen atomic wt% (less than 2.5).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the chemical primer layer of Van Wert with the presently claimed polyaziridine crosslinker towards crosslinking the PEI, and towards crosslinking between the PEI of the chemical primer layer and the acid functionality (via the acrylic acid monomers) of the acrylic polymer of the PSA layers (12) and/or (16) to improve the binding between the PSA layer(s) and the chemical primer layer as in the present invention. 

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wert et al. (US 2015/0361307 A1) in view of Salant et al. (US 2019/0219940 A1).

Regarding claim(s) claim(s) 7-9, as noted above, Van Wert/Salant teaches the polyester substrate (14) with a chemical primer disposed thereon (adjacent and directly bound to).  Note that Van Wert discloses that said chemical primer layer is disposed on substrate (14) between substrate (14) and “at least one” of the PSA layers (12) and (14), which provides for the presently claimed two-layer construction of substrate (14)/primer layer.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wert et al. (US 2015/0361307 A1) in view of Salant et al. (US 2019/0219940 A1).

Regarding claims 10 and 12-13, as noted above, Van Wert/Salant teaches the presently two-layer construction and at least one of the first and second PSA layers (12) and (16) disposed on the chemical primer layer (immediately adjacent to and directly bound); and that the first and second PSA layers (12) and (16) are polymer-based prepared form a monomer mixture of 50 wt% or greater of (meth)acrylates (polyacrylate polymer) and highly polar monomers such as, inter alia, acrylic acid (acidic polar monomer units).  The other of the at least one of the first and second PSA layers (12) and (16) teaches a second PSA layer borne on a face of the tape opposite the at least one of the first and second PSA layers (12) and (16) (current claim 13).

Regarding claims 11 and 14, Van Wert teaches that the double-sided PSA tapes are employed in flexographic printing press to bond a printing plate to a plate cylinder (para 0041-0042).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wert et al. (US 2015/0361307 A1) in view of Salant et al. (US 2019/0219940 A1).

Regarding claim(s) 21-22, Van Wert/Salant teaches the double-sided PSA tape as in the rejections of claims 1-4 and 6, claim 5, claims 7-9 and claims 10-14 set forth above, which are all applicable to all the limitations of the current claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/15/2022